Title: To Thomas Jefferson from George Jefferson, 17 August 1801
From: Jefferson, George
To: Jefferson, Thomas


Dear Sir
Richmond 17th. Augt. 1801
Your favor of the 14th. is duly received; the mistake of one package which you mention, happened before their arrival here—Mr. G however thought it was a barrel of plaister of paris which was missing—No. 5, & not No. 8, as you suppose—this I hope may still be the case—as the delay in getting that would be less material.
The Capt. informed Mr. G. that he received the things from on board another Vessel, and that he must either have left the one barrel on board that Vessel, or else in Norfolk. we received no bill of lading.
Mr. G. had previous to my return paid Mr. Ast the amot. of his demand against you, both of principal & Interest—the latter being $:26.49, charged from 1st. Septr. ’96; the policies are not yet received, but will probably be forwarded by next post.
Mr. G. was induced to pay this without your instruction as several persons had lately been compelled by law to pay it, and A—refused to receive the principal without it.
I am Dear Sir Your Very humble servt.
Geo. Jefferson
Wheat is down to 7/6 & 8/—
